Citation Nr: 0531941	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  04-11 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than November 22, 
2000, for the grant of service connection for the residuals 
of frostbite to the lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from January 1948 to January 
1952; he also served on active duty for training in June 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  Jurisdiction over the appellant's VA 
claims file is currently with the VARO in Des Moines, Iowa.  

The present appeal has been procedurally developed for 
appellate review by the Board on the issue stated on the 
cover page of this decision.  At one time, this appeal also 
included the issue of entitlement to specially adapted 
housing, but this claim was allowed by the RO in a September 
2005 rating action.  

In his substantive appeal (VA Form 9, dated in March 2004), 
the appellant made reference to his belief that a Board 
decision in June 1986 reflected clear and unmistakable error 
(CUE).  By letter dated August 2, 2005, the appellant was 
informed by the RO that the question of possible CUE in a 
prior Board decision did not fall within their jurisdiction 
and must be raised by filing an appropriate motion at the 
Board.  See 38 C.F.R. § 20.1404.  Despite this advice, a 
motion seeking revision of a final Board decision on the 
basis of CUE has never been filed with the Board by or on 
behalf of the veteran.  

In July 2005, the appellant suffered a stroke, and the office 
of his U.S. Senator subsequently filed a motion with the 
Board seeking to advance the present appeal on the Board's 
docket based upon his medical condition.  This motion, which 
was prepared without a review of the veteran's claims file 
(which was still at the RO), erroneously referred to the 
appeal as involving the question of CUE in a prior Board 
decision.  In August 2005, the Board granted the motion to 
advance this appeal on the Board's docket, but once again 
erroneous reference was made to an appeal involving the 
question of CUE.  The veteran's claims file did not arrive at 
the Board from the RO until October 2005.  On review of the 
claims file, it is apparent that the Board's order granting 
an advancement on the docket pertains to the present appeal, 
as there is no other appeal or CUE motion currently pending 
before the Board.  The veteran's claims file was referred to 
his representative for written argument in November 2005, 
with a note that a CUE motion had not yet been filed.  The 
written argument then advanced by the representative did not 
include CUE.  


FINDINGS OF FACT

1.  The appellant had active service from January 1948 to 
January 1952.  

2.  The appellant's initial claim seeking VA disability 
compensation benefits was filed in October 1982 and did not 
include the residuals of frostbite to either or both lower 
extremities.  

3.  Service connection for the residuals of frostbite to both 
lower extremities was granted by rating action dated in May 
2002, effective from November 22, 2000, the date of the 
initial claim seeking service connection for that disability.  

4.  The evidence of record does not reflect either a formal 
or informal claim seeking service connection for the 
residuals of frostbite to either or both lower extremities 
which was filed earlier than November 22, 2000.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than November 22, 
2000, for the grant of service connection for the residuals 
of frostbite to both lower extremities is not established.  
38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.114, 
3.151, 3.155, 3.157, 3.400 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters and the 
statement of the case, the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claim, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence and information on his 
behalf, and the evidence that the appellant should submit if 
he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the letter addressed to the appellant by 
the RO dated October 7, 2003.  In this letter, the RO 
specifically informed the appellant of the current status of 
his claim and of the evidence already of record in support of 
that claim, and of what the evidence must show in order to 
support the claim.  The appellant was also asked to inform 
the RO of any additional evidence or information which he 
thought would support his claim, so that the RO could attempt 
to obtain this additional evidence for him.  Moreover, since 
the veteran was informed of the evidence that would be 
pertinent to his claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It must also be noted that if, in response to notice of a 
decision on a claim for which VA has already given the 
section 5103(a) notice, such as the initial service 
connection claim in this case, VA receives a notice of 
disagreement that raises a new issue, such as entitlement to 
an earlier effective date as in this case, 38 U.S.C.A. 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-03.  The 
veteran was provided VCAA notice in April 2001 on his claim 
for service connection and VA was therefore not obligated to 
provide additional notice on the effective date issue.

Moreover, extensive VA medical records and private medical 
records have been obtained and reviewed in connection with 
the present claim.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  The appellant indicated 
in October 2003 that he had no further evidence to submit in 
support of his claim.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in May 2002, after the enactment of the 
VCAA in November 2000.  Subsequently, additional notification 
and evidentiary development were accomplished in accordance 
with the VCAA, and the claim was again adjudicated in January 
2004 after the final VCAA letter was issued in October 2003 
without a substantive response from the appellant or his 
representative.  There is no indication or reason to believe 
that that the ultimate decision of the RO on the merits of 
this claim would have been different had initial adjudication 
been preceded by complete VCAA notification and development.  
In sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations and Pelegrini.  
Any remaining procedural errors would constitute harmless 
error.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

The effective date of an award of disability compensation 
benefits based upon direct service connection will be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant had active service from January 1948 to January 
1952.  A claim seeking disability compensation benefits was 
not received within one year of his discharge from service in 
January 1952.  Service connection for the residuals of 
frostbite to the lower extremities has been granted based 
upon the initial claim for those benefits, received on 
November 22, 2000.  

The initial claim seeking VA disability compensation benefits 
was a formal claim filed on VA Form 21-526, Veteran's 
Application for Compensation or Pension, and received on 
October 26, 1982.  This claim was limited to service 
connection for an infected right foot.  There was no mention 
made of a frostbite injury involving one or both of the lower 
extremities as a basis for this claim.  Consequently, this 
document does not qualify as even an informal claim under 
38 C.F.R. § 3.155 seeking service connection for the 
residuals of frostbite to the lower extremities.  

The appellant and his representative have also pointed to a 
VA outpatient record dated September 1, 1982, as constituting 
an informal claim seeking service connection for the 
residuals of frostbite to one or both lower extremities.  
However, this outpatient treatment record makes mention only 
of a "previous frostbite injury" with right toe causalgia 
and an ulcer.  No nexus to service is provided by this 
medical record or by any other evidence of record at this 
time, nor is any indication given that the appellant's prior 
history of frostbite was during his military service.  There 
were no documents reflecting an intention to apply for 
service connection for these frostbite residuals.  There was 
nothing for the RO to adjudicate since he had not stated the 
benefit that he thought he was entitled to.  An informal 
claim must identify the benefit sought.  See Brannon v. West, 
12 Vet. App. 32, 34 (1998) (noting that VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed, and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).  
None of the evidence from 1982 showed any intention on the 
part of the veteran to seek service connection for residuals 
of frostbite injuries.  The veteran is arguing, in essence, 
that the RO should have predicted that he wanted to file such 
a claim based on the fact that he served in Korea during the 
winter months.  The mere notation of a prior frostbite 
injury, without reference to service, does not establish an 
intent on the part of the veteran to seek service connection 
for a particular condition.  See Brannon.  For this reason, 
this document does not constitute an informal claim under 
38 C.F.R. § 3.155 seeking service connection for the 
residuals of frostbite to the lower extremities.  

This document also does not qualify as a reopened claim for 
service connection for frostbite residuals under 38 C.F.R. 
§ 3.157 because, as of September 1, 1982, service connection 
for this disability had not been previously denied "for the 
reason that the service-connected disability is not 
compensable in degree."  See Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992) (38 C.F.R. § 3.157(b) provides that the 
date of an outpatient or hospital examination or admission to 
a VA or uniformed services hospital will be accepted as the 
date of receipt of an informal claim for increased benefits, 
or an informal claim to reopen, with respect to disabilities 
for which service connection has been granted) (emphasis 
added); Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(because the appellant had not been granted service 
connection for his anxiety disorder, the mere receipt of 
medical records cannot be construed as an informal claim); 
Kessel v. West, 13 Vet. App. 9, 23 (1999) (there has not been 
a prior allowance or disallowance of a claim for service 
connection for the claimed condition, and any examination 
reports could not be accepted as an informal claim).  

The representative also argues that 1998 amendments to the 
diagnostic code pertaining to rating residuals of cold injury 
were a liberalizing law, and that an earlier effective date 
is therefore warranted.  Where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of the increase shall be fixed in 
accordance with the facts, but shall not be earlier than the 
date of the change in the law.  In no event shall the 
increase be retroactive for more than one year from the date 
of application for the increase or the date of administrative 
determination, whichever is earlier.  See 38 U.S.C.A. § 
5110(g).  If a claim is reviewed at the claimant's request 
more than a year after the effective date of the law, 
benefits may be authorized for one year prior to the date of 
receipt of the request.  38 C.F.R. § 3.114(a)(3). However, a 
liberalizing law is one that creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit.  A change to VA's 
schedule for rating disabilities can be considered a 
liberalizing law if it had a substantive impact on claims by 
liberalizing the evidentiary basis on which service 
connection for certain disabilities may be established.  
VAOPGCPREC 26-97.  However, the revisions to Diagnostic Code 
7122 did not affect the requirements for establishing service 
connection for a disability, but merely how such a 
disability, already found service-connected, would be 
evaluated.  Diagnostic Code 7122 was previously in the 
schedule for rating residuals of cold injury. 
 
The Board has carefully reviewed the extensive VA and private 
medical records contained in the appellant's VA claims file, 
which date from at least early 1982 up until the present 
time, as well as all other relevant evidence of record.  It 
is noted that the report of the appellant's separation 
medical examination in January 1952, as well as the reports 
of medical examinations of the appellant conducted by the 
service department in 1973 and 1977, are negative for any 
indications of frostbite residuals.  Even during his hearing 
before the Board in 1984, the veteran never stated that he 
had incurred a cold injury during his active military 
service.

The Board can find no documentary evidence in the current 
record of a claim seeking service connection for the 
residuals of frostbite to the lower extremities which was 
filed earlier than November 22, 2000, nor have the appellant 
and his representative identified such an earlier claim.  
Accordingly, the appellant is not legally entitled to an 
effective date earlier than November 22, 2000, for the grant 
of service connection for the residuals of frostbite to the 
lower extremities, and this appeal is denied.  


ORDER

An effective date earlier than November 22, 2000, for the 
grant of service connection for the residuals of frostbite to 
the lower extremities is denied.  



____________________________________________
Michelle L. Kane
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


